

Exhibit 10.1
JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of May 1, 2015 (this “Agreement”), by and among
JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and SANTANDER BANK, N.A. (“Santander”,
and each of JPMorgan and Santander, a “New Revolving Loan Lender” and
collectively the “New Revolving Loan Lenders”), TERRAFORM POWER OPERATING, LLC,
a Delaware limited liability company (“Borrower”), TERRAFORM POWER, LLC, a
Delaware limited liability company (“Holdings”), and CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, BARCLAYS BANK PLC, as Administrative Agent and Swing
Line Lender, and BANK OF AMERICA, N.A., CITIBANK, N.A. and KEYBANK NATIONAL
ASSOCIATION in their respective capacities as Issuing Banks.
RECITALS:
WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of January 28, 2015 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Borrower, the Lenders party thereto from time to time, BARCLAYS BANK PLC,
as Administrative Agent and as Collateral Agent, and the other Persons party
thereto; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may increase the existing Revolving Commitments by entering into one or more
Joinder Agreements with the New Revolving Loan Lenders.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.
Approval of Credit Documents.    Each New Revolving Loan Lender (i) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent and Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to Administrative
Agent and Collateral Agent, as the case may be, by the terms thereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
is a Lender under the Credit Agreement and will perform in accordance with its







--------------------------------------------------------------------------------



terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.
2.
Commitment.        Each New Revolving Loan Lender hereby severally agrees to
commit to provide its respective New Revolving Loan Commitment as set forth on
Schedule A annexed hereto, on the terms and subject to the conditions set forth
below, on May 1, 2015.

3.
Fees.    Borrower agrees to pay JPMorgan Chase Bank, N.A. a non-refundable
closing fee in an amount equal to $1,031,250.00 on May 1, 2015. For the
avoidance of doubt, Santander Bank, N.A. shall not be entitled to a closing fee.

4.
New Lenders. Each New Revolving Loan Lender acknowledges and agrees that upon
its execution of this Agreement that such New Revolving Loan Lender shall become
a “Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.

5.
Titles and Roles. Borrower hereby appoints JPMorgan as a Bookrunner in
accordance with the terms of the Credit Agreement and the other Credit
Documents. Borrower hereby appoints Santander as a Documentation Agent in
accordance with the terms of the Credit Agreement and the other Credit
Documents. Borrower hereby agrees each of JPMorgan and Santander constitutes an
Agent under the Credit Agreement and the other Credit Documents and shall have
all rights, but no obligations, corresponding to such roles, including the
rights set forth in Section 9.3 of the Credit Agreement.

6.
Credit Agreement Governs. This Agreement is a Credit Document. Loans under the
New Revolving Loan Commitments hereunder are “New Revolving Loans” made pursuant
to (and as defined in) Section 2.24 of the Credit Agreement and, pursuant to
Section 2.24 of the Credit Agreement, the terms and provisions of the New
Revolving Loans shall be identical to the Revolving Loans. All obligations in
respect of the New Revolving Loan Commitments and the New Revolving Loans are
and shall be “Obligations” pursuant to and as defined in the Credit Agreement,
and are and shall be secured pursuant to the Collateral Documents.

7.
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer and Borrower hereby certify that:

a.
The representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not











--------------------------------------------------------------------------------



be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof;
b.
No event has occurred and is continuing or would result from the consummation of
the borrowing contemplated hereby that would constitute a Default or an Event of
Default; and

c.
Borrower has performed in all material respects all agreements and satisfied all
conditions which Section 2.24 of the Credit Agreement provides shall be
performed or satisfied by it on or before the date hereof.

8.
Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

a.
Borrower shall make any payments required pursuant to Section 2.18(c) of the
Credit Agreement in connection with the New Revolving Loan Commitments; and

b.
Borrower shall deliver or cause to be delivered any legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement.

9.
Conditions to Effectiveness. The effectiveness of this Agreement is subject to
the satisfaction of the conditions set forth on Schedule B annexed hereto.

10.
Eligible Assignee. By its execution of this Agreement:

a.
each New Revolving Loan Lender represents and warrants that it is an Eligible
Assignee; and

b.
the Swing Line Lender and each Issuing Bank confirms and approves each New
Revolving Loan Lender as an Eligible Assignee.

11.
Notice. For purposes of the Credit Agreement, the initial notice address of each
New Revolving Loan Lender shall be as set forth below its signature below.

12.
Non-US Lenders. For each New Revolving Loan Lender that is a Non-US Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Revolving Loan Lender may be required to deliver to Administrative
Agent pursuant to Section 2.20(c) of the Credit Agreement.

13.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the New Revolving Loans made by New Revolving Loan Lenders, if
any, in the Register.











--------------------------------------------------------------------------------



14.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

15.
Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

16.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

17.
Severability. In case any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

18.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.

[Remainder of page intentionally left blank]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of May 1, 2015.
JPMORGAN CHASE BANK, N.A., as a New Revolving Loan Lender
By: /s/ Bridget Killackey
Name: Bridget Killackey
Title: Vice President












--------------------------------------------------------------------------------



SANTANDER BANK, N.A., as a New Revolving Loan Lender
By: /s/ Jorge Camina
Name: Jorge Camina
Title: Managing Director


By: /s/ Nuno Andrade
Name: Nuno Andrade
Title: Executive Director










--------------------------------------------------------------------------------



TERRAFORM POWER, LLC
By: /s/ Alejandro Hernandez
Name: Alejandro Hernandez
Title: Executive Vice President and Chief Financial Officer




TERRAFORM POWER OPERATING, LLC


By: TERRAFORM POWER, LLC,
its Sole Member and Sole Manager




By: /s/ Alejandro Hernandez
Name: Alejandro Hernandez
Title: Executive Vice President and Chief Financial Officer




























--------------------------------------------------------------------------------



SUNEDISON YIELDCO CHILE HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 2, LLC
SUNEDISON YIELDCO UK HOLDCO 3, LLC
SUNEDISON YIELDCO UK HOLDCO 4, LLC
SUNEDISON YIELDCO NELLIS HOLDCO, LLC
SUNEDISON CANADA YIELDCO, LLC
SUNEDISON YIELDCO DG-VIII HOLDINGS, LLC
SUNEDISON YIELDCO DG HOLDINGS, LLC
SUNEDISON YIELDCO REGULUS HOLDINGS, LLC
SUNEDISON YIELDCO ACQ1, LLC
SUNEDISON YIELDCO ACQ2, LLC
SUNEDISON YIELDCO ACQ3, LLC
SUNEDISON YIELDCO ACQ4, LLC
SUNEDISON YIELDCO ACQ5, LLC
SUNEDISON YIELDCO ACQ6, LLC
SUNEDISON YIELDCO ACQ7, LLC
SUNEDISON YIELDCO ACQ8, LLC
SUNEDISON YIELDCO ACQ9, LLC
SUNEDISON YIELDCO, DGS HOLDINGS, LLC
SUNEDISON YIELDCO, ENFINITY HOLDINGS, LLC
TERRAFORM POWER IVS I HOLDINGS, LLC
TERRAFORM REC ACQ HOLDINGS, LLC
TERRAFORM SOLAR HOLDINGS, LLC
TERRAFORM LPT ACQ HOLDINGS, LLC
TERRAFORM UK1 ACQ HOLDINGS, LLC
TERRAFORM CD ACQ HOLDINGS, LLC
TERRAFORM SOLAR XVII ACQ
HOLDINGS, LLC


TERRAFORM FIRST WIND ACQ, LLC


By: TERRAFORM POWER OPERATING, LLC, its Sole Member and Sole Manager


By: TERRAFORM POWER, LLC,
its Sole Member and Sole Manager




By: /s/ Alejandro Hernandez
Name: Alejandro Hernandez
Title: Executive Vice President and Chief Financial Officer














--------------------------------------------------------------------------------



Consented to by:
BARCLAYS BANK PLC,
as Administrative Agent, Swing Line Lender and an Issuing Bank
By: /s/ Ann E. Sutton
Authorized Signatory
Ann E. Sutton
Director










--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as an Issuing Bank
By /s/ Sanjay Rijhwani
Authorized Signatory
Sanjay Rijhwani
Director










--------------------------------------------------------------------------------



CITIBANK, N.A.,
as an Issuing Bank
By: /s/ Carl Cho
Authorized Signatory
Carl Cho
Vice President










--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION,
as an Issuing Bank
By: /s/ Lisa A. Ryder
Authorized Signatory














--------------------------------------------------------------------------------



SCHEDULE A
TO JOINDER AGREEMENT
Name of Lender
Type of Commitment
Amount
JPMorgan Chase Bank, N.A.
New Revolving Loan Commitment
$75,000,000.00
Santander Bank, N.A.
New Revolving Loan Commitment
$25,000,000.00
 
 
Total: $100,000,000.00













--------------------------------------------------------------------------------



SCHEDULE B
TO JOINDER AGREEMENT


1.
No Event of Default or Default. No event shall have occurred and be continuing
or would result from the effectiveness of this Agreement that would constitute
an Event of Default or a Default.



2.
Funding Conditions. Both before and after giving effect to the New Revolving
Loan Commitments each of the applicable conditions set forth in Section 3.2 of
the Credit Agreement shall be satisfied.



3.
Pro Forma Compliance; Leverage Ratio. Borrower shall be in pro forma compliance
with the covenants set forth in Section 6.7(a) and Section 6.7(b) of the Credit
Agreement as of the last day of the most recently ended Fiscal Quarter after
giving effect to the New Revolving Loan Commitments.



4.
Payments. In addition to any fees payable hereunder, the Borrower shall have
made any payments required pursuant to Section 2.18(c) of the Credit Agreement
in connection with the New Revolving Loan Commitments.



5.
Customary Closing Conditions. Borrower shall have delivered or caused to have
been delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with this Agreement.









